DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 5/27/22 and has been entered and made of record. Currently, claims 1 and 3-16 are pending, of which claims 13-16 are newly added.

Response to Arguments

Applicant’s arguments, see pages 7-13 of the remarks, filed 5/27/22, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1 and 3-12 has been withdrawn. 

Allowable Subject Matter

Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), wherein the controller is configured to obtain image data of the document from the reading unit, information on a document type, and an inclination detection reference value for an inclination of the image data, the inclination detection reference value being set in accordance with the document type, the document type being related to a length and a thickness of the document, when the document has a first length, the inclination detection reference value is set as a first value, and when an inclination value of the image data exceeds the first value, the controller determines that a transport abnormality has occurred and stops the transport motor, and when the document has a second length that is shorter than the first length, the inclination detection reference value is set as a second value that is higher than the first value, and when an inclination value of the image data exceeds the second value, the controller determines that the transport abnormality has occurred and stops the transport motor, as set forth in claim(s) 1 and similarly in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677